                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:19-CR-125-TAV-HBG-1
                                                )
  RODOLFO TORES,                                )
                                                )
                Defendant.                      )


                        MEMORANDUM OPINION AND ORDER

         Defendant, who has been charged in this Court with being an illegal alien in

  possession of firearms [Doc. 1], has filed a motion to suppress all evidence seized during

  the search of his property [Doc. 16], a motion to dismiss the charge on grounds of claim

  and/or issue preclusion [Doc. 18] and a motion to dismiss on the grounds of federal

  collateral estoppel [Doc. 37]. This Court referred these motions to United States Magistrate

  Judge H. Bruce Guyton, who issued a Report and Recommendation (“R&R”) [Doc. 43],

  which is now before the Court. Defendant has raised several objections to the R&R

  [Doc. 44], the government has responded [Doc. 48], and defendant has replied [Doc. 50].

  For the reason stated below, the Court will OVERRULE defendant’s objections to the

  R&R [Doc. 44], ACCEPT the R&R [Doc. 43] in all respects, GRANT IN PART and

  DENY IN PART defendant’s motion to suppress [Doc. 16], and DENY defendant’s

  motions to dismiss [Docs. 18 and 37].




Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 1 of 36 PageID #: 407
  I.     Background

         The Court presumes familiarity with the R&R in this case, and it notes that

  defendant stated that he “generally agrees with” the magistrate judge’s summary of the

  evidence [Doc. 44 at 3 (stating that he would add that Lieutenant Bryant admitted that the

  travel trailer could be a residence and that photographs submitted at the hearing clearly

  showed that the trailer was a residential type of structure)]. The government did not object

  to the magistrate judge’s factual summary [Doc. 48 at 2 (arguing that the Court should

  adopt the R&R in all respects)]. Thus, for purposes of background, the Court incorporates

  the findings of fact articulated in the R&R, and specifically highlights the magistrate

  judge’s statement of the case:

         On March 5, 2019, officers from the Knox County Sheriff’s Office
         (“KCSO”) executed a state search warrant for the Defendant’s residence at
         8537 Old Rutledge Pike Road, in Knox County, Tennessee. The search
         warrant authorized the search of the residence, garage, and outbuildings. The
         officers seized firearms and currency from the Defendant’s house, a long gun
         and marijuana from the Defendant’s detached garage, and thirty-five pounds
         of marijuana from a travel trailer. The trailer, which belonged to Defendant
         Torres, was located on 8533 Old Rutledge Pike Road, which belongs to his
         wife’s parents.

         Based upon the evidence seized during the execution of the search warrant,
         the Defendant was charged with four state offenses: Maintaining a dwelling
         for drug use, possession of firearms with intent to go armed during the
         commission of a dangerous felony, drug distribution, and possession of drug
         paraphernalia. Knox County General Sessions Judge Tony W. Stansberry
         conducted a preliminary hearing on these charges on August 7, 2019. KCSO
         Lieutenant Chris Bryant testified at the preliminary hearing. At the
         conclusion of the hearing, Judge Stansberry dismissed the state charges.

         On August 6, 2019, the day before the preliminary hearing on the state
         charges, a federal grand jury returned the Indictment in the instant case,


                                               2


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 2 of 36 PageID #: 408
          charging Defendant Torres with being an illegal alien in possession of
          firearms.

  [Doc. 43 at 3].

  The Court also highlights these specific findings of fact, which were based upon the

  testimony and exhibits introduced at the suppression hearing:

          On March 5, 2019, KCSO officers executed a state search warrant for the
          residence, garage, and outbuildings located at 8537 Old Rutledge Pike Road,
          the property of Rudolfo Torres and Leslie Rodriguez. Officers seized
          firearms from the master bedroom and a firearm and marijuana from the
          detached garage. While walking the perimeter of the property following the
          search of the house, garage, vehicles, and shed, officers discovered a travel
          trailer at the end of the Defendant’s driveway. Although KCSO Lieutenant
          Chris Bryant did not realize it at the time, the trailer was located across the
          property line, on 8533 Old Rutledge Pike Road. Lieutenant Bryant looked
          through the trailer’s window and saw marijuana residue and a knife inside.
          Lieutenant Bryant directed the officers to break the padlock on the trailer’s
          door and to search the trailer. Officer seized thirty-five pounds of marijuana
          from the trailer.

  [Id. at 7].

          The R&R addresses three separate motions filed by defendant: (1) his motion to

  suppress [Doc. 16]; (2) his first motion to dismiss, on grounds of claim and/or issue

  preclusion [Doc. 18]; and (3) his second motion to dismiss, on the grounds of federal

  collateral estoppel [Doc. 37]. In his motion to suppress, defendant argues that a search of

  a trailer located outside the bounds of his property exceeded the scope of the search

  warrant, and, accordingly, all evidence from the search of his property, and the trailer,

  should be suppressed [Doc. 17].

          In his first motion to dismiss, defendant argues that the state court’s prior dismissal

  of firearms charges was res judicata as to the federal firearms charge [Doc. 19 at 3, 7-8].

                                                 3


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 3 of 36 PageID #: 409
  Defendant also argues that, based on the state court proceedings, the government was

  collaterally estopped from relitigating the suppression issue, as well as the firearm

  possession claim, because the issues were identical to those litigated in the state court [Id. at

  9-10].

           In his second motion to dismiss, defendant argues that this federal prosecution is

  barred by the Double Jeopardy Clause to the United States Constitution [Doc. 38 at 3].

  Defendant contends that, when two sovereigns exercise concurrent jurisdiction over the

  same issue of law, they are in effect the same party, and a decision by one bars relitigation

  by another [Id. at 4]. Thus, he asserts that, once the state and federal government gained

  concurrent jurisdiction over the Fourth Amendment, they became the same sovereign for

  purposes of Fourth Amendment litigation [Id. at 9].

           Based on his factual findings, the magistrate judge concluded that, under the

  dual-sovereignty doctrine, the state court’s dismissal of the state offenses does not preclude

  the instant federal charge under res judicata [Doc. 43 at 11, 15]. The magistrate judge also

  concluded that this federal prosecution is not barred by collateral estoppel [Id. at 19]. As

  to the propriety of the search, the magistrate judge concluded that the officers’ search of

  the trailer exceeded the scope of the search warrant [Id. at 23]. As to the remedy, however,

  the magistrate judge concluded that the officers did not unreasonably exceed the scope of

  the search warrant, and therefore, only the evidence seized from the trailer should be

  excluded [Id. at 25-26, 29].




                                                 4


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 4 of 36 PageID #: 410
         Defendant now objects to several of the magistrate judge’s conclusions [Doc. 44].

  The government has responded in opposition to defendant’s objections, resting on the

  arguments in its prior filings [Doc. 48].

  II.    Standard of Review

         A court must conduct a de novo review of those portions of a magistrate judge’s

  report and recommendation to which a party objects unless the objections are frivolous,

  conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

  Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall, 806

  F.2d 636, 637 (6th Cir. 1986). “Objections disputing the correctness of the magistrate’s

  recommendation, but failing to specify the findings believed to be in error are too general

  and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519 (6th Cir. 2008)

  (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). The Court “may accept,

  reject, or modify, in whole or in part, the findings or recommendations” made by the

  magistrate judge. 28 U.S.C. § 636(b)(1).

  III.   Analysis

         As an initial matter, the government, in its response, contends that defendant has

  not raised any new arguments or issues than those raised before the magistrate judge

  [Doc. 48 at 1]. The government further argues that defendant fails to identify specific

  errors in the R&R, and thus, his objections should be overruled [Id. at 2]. In reply,

  defendant argues that his objections address the R&R’s ultimate conclusions, as well as

  specific findings by the magistrate judge [Doc. 50 at 3]. Defendant further contends that


                                               5


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 5 of 36 PageID #: 411
  the government’s response is a general and non-specific argument which constitutes a

  waiver of any opposition to his objections under Local Rule 7.2 [Id. at 6-7].

         First, as to defendant’s argument that the government has waived any opposition to

  the relief sought, pursuant to Local Rule 7.2, that rule states that “[f]ailure to respond to a

  motion may be deemed a waiver of any opposition to the relief sought.” See E.D. Tenn.,

  L.R. 7.2. Here, the government has responded to defendant’s objections [Doc. 48].

  Although the government’s response is brief, and relies on prior filings, nothing in the

  Court’s local rules prohibit reliance on prior arguments in an effort to streamline litigation.

  Accordingly, the Court does not find that the government has waived any opposition to

  defendant’s objections.

        Second, as to the government’s contention that defendant’s objections are

  insufficiently specific, the Court notes that, in his first, sixth, and eighth objections,

  defendant disagrees with the R&R’s recommendation that his motions to dismiss be denied

  [Doc. 44 at 4, 14, 25]. In support of each of these objections, defendant provides arguments

  which are lifted directly from his memorandum in support of the relevant motions to

  dismiss [Compare Doc. 44 at 4-10 with Doc. 19 at 3-9; Doc. 44 at 14-23 with Doc. 38 at

  3-12; Doc. 44 at 23-26 with Doc. 19 at 9-11].

        Objections to a magistrate judge’s R&R must be clear enough to enable the Court to

  discern the issues that are dispositive and contentious. Miller v. Currie, 50 F.3d 373, 380

  (6th Cir. 1995) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 508-09

  (6th Cir. 1991)). If “objections merely restate the arguments asserted in [a party’s] earlier


                                                6


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 6 of 36 PageID #: 412
  motion, which were addressed by the magistrate judge’s report and recommendation,

  the Court may deem those objections waived.”                 Modrall v. U.S. Dep’t of Educ.,

  No. 1:19-cv-250, 2020 WL 2732399, at *2 (citing VanDiver v. Martin, 304 F. Supp. 2d

  934, 937 (E.D. Mich. 2004)).

        Defendant’s first, sixth, and eighth objections are restatements of arguments, rather

  than specific objections to discrete issues in the R&R. Notably, in his other objections,

  defendant provides more specific objections to the R&R’s findings, relating to the ultimate

  conclusion that defendant’s motions to dismiss should be denied. Those objections are

  proper objections to the ultimate conclusions reached by the magistrate judge. The instant

  objections, in which defendant merely lifts his arguments wholesale from his motions to

  dismiss, are not proper, specific objections. Accordingly, the Court will OVERRULE

  Objections 1, 6, and 8, but will consider the correctness of the magistrate judge’s ultimate

  conclusion on the denial of the motions to dismiss in the context of defendant’s other,

  properly raised, objections.

         A.      Motions to Dismiss on Claim and Issue Preclusion

        The Court begins by noting that much of the confusion surrounding defendant’s

  motions to dismiss involve the distinction between res judicata (claim preclusion) and

  collateral estoppel (issue preclusion).1 In the jurisprudence involving the application of

  those doctrines to federal criminal law, the courts have often been less than precise in using



         1
            For the sake of clarity, in its analysis, the Court will use the more modern terms of “claim
  preclusion” and “issue preclusion” as adopted by the Restatement (Second) of Judgments. See
  Allen v. McCurry, 449 U.S. 90, 94 n.5 (1980).
                                                        7


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 7 of 36 PageID #: 413
  the terms res judicata and collateral estoppel. See Bravo-Fernandez v. United States, 137

  S. Ct. 352, 358 n.2 (2016) (stating that “res judicata . . . embraces both claim and issue

  preclusion”); Hoag v. State of New Jersey, 356 U.S. 464, 470 (1958) (describing “collateral

  estoppel” as “an aspect of the broader doctrine of res judicata”). Throughout this section,

  the Court will use the phrase “res judicata” or “collateral estoppel,” as used by the Supreme

  Court in each decision, but will note how these terms appear to have been used somewhat

  interchangeably in this jurisprudence.

        The Supreme Court first recognized that the doctrine of res judicata (and by

  implication, the accompanying doctrine of collateral estoppel)2, which had long been

  recognized in the civil context, applied to bar a subsequent criminal prosecution in United

  States v. Oppenheimer, 242 U.S. 85 (1916). The Court concluded that safeguards against

  deprivation of personal liberty could not be less than those that protect from a liability in

  debt. Id. at 87. Quoting from English Judge Henry Hawkins, of the Queen’s Bench

  Division, the Court summarized its holding as follows:

         Where a criminal charge has been adjudicated upon by a court having
         jurisdiction to hear and determine it, the adjudication, whether it takes the
         form of an acquittal or conviction, is final as to the matter so adjudicated
         upon, and may be pleaded in bar to any subsequent prosecution for the same
         offense. . . . In this respect the criminal law is in unison with that which
         prevails in civil proceedings.




         2
             See Ashe v. Swenson, 397 U.S. 436, 443 (1970) (stating that “collateral estoppel” had
  been an established rule of federal criminal law since at least the Oppenheimer decision); Note,
  The Due Process Roots of Criminal Collateral Estoppel, 109 Harv. L. Rev. 1729 (May 1996)
  (stating that Oppenheimer applied the doctrine of collateral estoppel).
                                                  8


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 8 of 36 PageID #: 414
  Id. at 88 (quoting Reg. v. Miles, L.R. 24 Q.B. Div. 423, 431). The Court further concluded

  that the Fifth Amendment’s Double Jeopardy Clause was not intended to “do away with

  what in the civil law is a fundamental principle of justice.” Id. For many years after

  Oppenheimer, the law of the land was that, while Double Jeopardy prohibited a second

  trial for the “same offence,” U.S. Const., amend. V, the doctrine of res judicata was a

  defense that could be raised, “to conclude those matters in issue which the [prior] verdict

  determined though the offenses be different.” Sealfon v. United States, 332 U.S. 575, 578

  (1948).

         The first sign of trouble for the endurance of this principle appeared in Hoag v. State

  of New Jersey, 356 U.S. 464 (1958). In that case, the Court noted that the doctrine of res

  judicata, which included the doctrine of collateral estoppel, had been widely employed in

  both state and federal criminal cases. Id. at 470-71. The Court then discussed, for the first

  time, whether this doctrine had any basis in the Constitution, concluding that it had “grave

  doubts” as to whether the doctrine could be regarded as a constitutional requirement, but,

  ultimately, declined to address the issue. Id. at 471. The Court noted, however, that both

  the state and federal courts had, on numerous occasions, declined to apply collateral

  estoppel in criminal cases because it was not possible to determine with certainty which

  issues were decided in a general verdict of acquittal. Id. at 472.

         Thereafter, in the process known as “selective incorporation,” the Supreme Court

  held that the Double Jeopardy Clause of the Fifth Amendment applied to the states through

  the Fourteenth Amendment, overruling its prior decision in Palko v. Connecticut, 302 U.S.


                                                9


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 9 of 36 PageID #: 415
  319, 328 (1937). Benton v. Maryland, 395 U.S. 784, 794, 808 (1969). One year later, the

  Supreme Court picked up where Hoag left off, but stated that, in light of Benton, the

  question was no longer whether collateral estoppel is a requirement of the Fourteenth

  Amendment’s provision for due process, but instead, whether it is part of the Fifth

  Amendment’s guarantee against double jeopardy. Ashe v. Swenson, 397 U.S. 436, 442-43

  (1970). The Court ultimately concluded that the established rule of collateral estoppel in

  criminal cases is embodied in the Fifth Amendment’s guarantee against double jeopardy.

  Id. at 445-46. The Court then held that a second prosecution for the same offense, but with

  a different victim, was impermissible under collateral estoppel as encompassed by the

  Double Jeopardy Clause, because the jury had already determined that there was at least a

  reasonable doubt that the defendant was one of perpetrators. Id. at 446.

         In a concurring opinion, Justice Brennan stated that, because the Fifth Amendment’s

  Double Jeopardy Clause is enforceable against the states, “federal standards as to what

  constitutes then ‘same offence’ apply alike to federal and state proceedings” because “it

  would be incongruous to have different standards determine the validity of a claim of

  double jeopardy depending on whether the claim was asserted in state or federal court. Id.

  at 450 (Brennan, J., concurring). Justice Brennan proposed that the Court adopt a “same

  transaction” test for determining whether charges were the same offense, which would

  require the prosecution to join at one trial all the charges against a defendant that grow out

  of a single criminal act, occurrence, episode, or transaction. Id. at 453-54 (Brennan J,

  concurring). Justice Harlan, however, also wrote a concurring opinion, stating that the


                                               10


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 10 of 36 PageID #: 416
  Court’s opinion in no way intimates that the Double Jeopardy Clause embraces Justice

  Brennan’s “same transaction” concept. Id. at 448 (Harlan, J, concurring).

         Several years later, the Court declined to extend Ashe and the collateral estoppel

  component of the Double Jeopardy Clause to exclude, in all circumstances, relevant and

  probative evidence that is otherwise admissible simply because it related to alleged

  criminal conduct for which a defendant had been acquitted. Dowling v. United States, 493

  U.S. 342, 348 (1990). The Court concluded that an acquittal in a criminal case does not

  preclude the government from relitigating an issue when it is presented in a subsequent

  action governed by a lower standard of proof. Id. at 349. The Court also noted that a

  defendant bears the burden of demonstrating that the issue whose relitigation he seeks to

  foreclose was actually decided in the first proceeding. Id. at 350.

         Finally, in recent years, the Supreme Court has further limited the scope of claim or

  issue preclusion in the context of federal criminal law. Currier v. Virginia, 138 S. Ct. 2144

  (2018). In Currier, the Court stated that “Ashe’s suggestion that the relitigation of an issue

  can sometimes amount to the impermissible relitigation of an offense represented a

  significant innovation in our jurisprudence.” Id. at 2149. The Court explained that the test

  under Ashe is a “demanding one” that “forbids a second trial only if to secure a conviction

  the prosecution must prevail on an issue the jury necessarily resolved in defendant’s favor

  in the first trial.” Id. at 2150.

        A plurality of the Court noted that the defendant had “point[ed] to issue preclusion

  principles in civil cases” and asked the Court to “import them for the first time into the


                                               11


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 11 of 36 PageID #: 417
  criminal law through the Double Jeopardy Clause.” Id. at 2152. However, the plurality

  noted that the Court had recently warned that issue preclusion principles should have only

  “guarded application . . . in criminal cases.” Id. (quoting Bravo-Fernandez, 137 S. Ct. at

  358). The plurality noted that the text of the Double Jeopardy Clause speaks only of

  prohibiting the relitigation of offenses, not the relitigation of issues or evidence. Id. The

  plurality then stated:

         This Court’s contemporary double jeopardy cases confirm what the text and
         history suggest. Under Blockburger v. United States, 284 U.S. 299, 52 S. Ct.
         180, 76 L.Ed 306 (1932), the courts apply today much the same double
         jeopardy test they did at the founding. To prevent a second trial on a new
         charge, the defendant must show an identity of statutory elements between
         the two charges against him; it’s not enough that a substantial overlap exists
         in the proof offered to establish the crimes. Of course, Ashe later pressed
         Blockburger’s boundaries by suggesting that, in narrow circumstances, the
         retrial of an issue can be considered tantamount to the retrial of an offense.
         But, as we’ve seen, even there a court’s ultimate focus remains on the
         practical identity of offenses, and the only available remedy is the traditional
         double jeopardy bar against the retrial of the same offense—not a bar
         against the relitigation of issues or evidence. Even at the outer reaches of
         our double jeopardy jurisprudence, then, this Court has never sought to
         regulate the retrial of issues or evidence in the name of the Double Jeopardy
         Clause.”

  Id. at 2153-54 (internal quotation marks, citations, and alterations omitted) (emphasis

  added).

        The plurality further stated that “any effort to transplant civil preclusion principles

  into the Double Jeopardy Clause would quickly meet trouble.” Id. at 2154. The plurality

  acknowledged that the Double Jeopardy Clause embodied “a kind of ‘claim preclusion’

  rule,” but stated that it still “bears little in common with its civil counterpart.” Id. The

  plurality noted that it had “emphatically refused to import into criminal double jeopardy

                                               12


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 12 of 36 PageID #: 418
  law the civil law’s more generous “same transaction” or same criminal “episode” test. Id.

  (citing Garrett v. United States, 471 U.S. 773, 790 (1985)).

        The plurality concluded that “civil preclusion principles and double jeopardy and

  different doctrines, with different histories, serving different purposes. Id. at 2156. The

  purpose of claim and issue preclusion is to promote judicial economy by preventing

  needless litigation, which the plurality stated “make[s] special sense in civil cases where

  often only money is at stake.” Id. However, “the Double Jeopardy Clause and the common

  law principles it built upon govern criminal cases and concern more than efficiency. They

  aim instead, as we’ve seen, to balance vital interests against abusive prosecutorial practices

  with consideration to the public’s safety.” Id. (emphasis in original).

                1.     Claim Preclusion

        As to defendant’s motion to dismiss on the grounds of claim preclusion, the

  magistrate judge noted that defendant’s argument raises issues at the intersection of the

  Double Jeopardy Clause and the Full Faith and Credit Clause [Doc. 43 at 9]. The

  magistrate judge concluded that the dual-sovereignty doctrine, which provides that a crime

  under one sovereign’s laws is not the same offense as a crime under the laws of another

  sovereign, permits the instant federal prosecution, even though defendant already faced a

  state charge arising out of the same conduct [Id. at 10-11]. As to defendant’s argument

  that Tennessee and the United States are the same sovereign, the Court found that

  defendant’s argument conflated claim and issue preclusion [Id. at 11-14]. The magistrate

  judge also questioned defendant’s argument that the doctrine of autrefois acquit bars a


                                               13


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 13 of 36 PageID #: 419
  second prosecution, even when the doctrine of autrefois convict would not, but concluded

  that, even if autrefois acquit were applied in this case, it would not preclude the instant

  federal charge, because the crimes charged in the state court and the crimes charged in this

  action are not “precisely the same” [Id. at 14-15].

        Defendant’s second, third, and fourth objections relate to the magistrate judge’s

  application of Tennessee rules of claim preclusion. [Doc. 44 at 11-13]. In his second

  objection, defendant objects to the magistrate judge’s conclusion that the Double Jeopardy

  Clause “is a sword, not a shield,” and contends that nothing prevents Tennessee from

  providing more expansive criminal claim preclusion rules than those under the Double

  Jeopardy Clause [Doc. 44 at 11]. In his third objection, defendant objects to the magistrate

  judge’s conclusion that the Fifth Amendment’s “same elements” test applies to the

  definition of a “claim” under Tennessee law, arguing that Tennessee has, instead, adopted

  a “transactional approach” [Id. at 12]. In his fourth objection, defendant objects to the

  magistrate judge’s conclusion that the state and federal government do not have the same

  interest for purposes of the claim preclusion analysis, noting that the R&R does not discuss

  any Tennessee cases addressing the definition of “same interest” [Id. at 13].

         The doctrine of claim preclusion in federal criminal law is encompassed by the Fifth

  Amendment’s Double Jeopardy Clause. In the civil context, claim preclusion prevents a

  party from raising a claim if (1) there is a final judgment on the merits in a prior action;

  (2) a subsequent suit is between the same parties or their privies; (3) an issue in the second

  lawsuit should have been raised in the first; and (4) the claims in both lawsuits arise from


                                               14


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 14 of 36 PageID #: 420
  the same transaction.” Wheeler v. Dayton Police Dep’t, 807 F.3d 764, 766 (6th Cir. 2015).

  The Double Jeopardy Clause, on the other hand, prohibits a person from “being subject for

  the same offence to be twice put in jeopardy of life or limb[.]” U.S. Const., amend. V. In

  determining whether a criminal charge is the “same offence,” for purposes of the Double

  Jeopardy Clause, the Supreme Court has instructed that courts must look to whether each

  offense contains an element not contained in the other, and, if not, they are the “same

  offence” for purposes of double jeopardy. United States v. Dixon, 509 U.S. 688, 698

  (1993). This test is often referred to as the “same-elements test” or the “Blockburger test.”

  Id. (referencing Blockburger v. United States, 284 U.S. 299, 304 (1932)). While the

  same-elements test certainly differs from the claim preclusion test in the civil context, it

  nonetheless encompasses the most similar rule in the field of criminal law. See Currier,

  138 S. Ct. at 2154 (stating that the Double Jeopardy Clause “embodies a kind of ‘claim

  preclusion’ rule” even if the “rule bears little in common with its civil counterpart” and

  noting that “the only available remedy [in a criminal case] is the traditional double jeopardy

  bar against the retrial of the same offense—not a bar against the relitigation of issues or

  evidence”) (plurality op.).

         While, in the civil context, a federal court must give the same preclusive effect to a

  state court judgment that the judgment would receive in the rendering state, Buck v. Thomas

  M. Cooley Law Sch., 597 F.3d 812, 816-17 (6th Cir. 2010), defendant has not cited, nor is

  the Court aware, of any federal cases applying state law of claim preclusion in the criminal

  context. See United States v. Archibald, No. 3:10-cr-64, slip op. at 10 (M.D. Tenn. Feb. 23,


                                               15


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 15 of 36 PageID #: 421
  2011) (“the only preclusion/abstention doctrine that has been consistently and clearly cited

  as actually relevant [to determining the preclusive effect of a state court’s suppression

  ruling in a subsequent federal action] is collateral estoppel”), rev’d on other grounds,

  685 F.3d 553 (6th Cir. 2012) (district court “correctly rejected [defendant’s argument on

  preclusion] because [defendant] had not established that a Tennessee court would give the

  previous courts’ findings preclusive effect”). That defendant has not met his burden of

  showing that Tennessee law applies is ground enough to deny his motion to dismiss on the

  grounds of Tennessee claim preclusion law.

         Moreover, the Supreme Court’s jurisprudence regarding the dual-sovereignty

  doctrine undercuts defendant’s argument that state law claim preclusion rules apply. The

  magistrate judge has already provided a detailed discussion of the law as it relates to the

  dual-sovereignty doctrine [Doc. 43 at 10-12]. Under this doctrine, “a crime under one

  sovereign’s laws is not ‘the same offense’ as a crime under the laws of another sovereign,”

  even if both sovereigns prosecute the individual for the same conduct. Gamble v. United

  States, 139 S. Ct. 1960, 1964 (2019). Accordingly, a state may prosecute a defendant under

  state law even if the federal government has prosecuted him for the same conduct under a

  federal statute, or vice versa. Id. In Gamble, the Supreme Court explicitly rejected the

  argument that the dual-sovereignty doctrine contradicted the common-law rights of the

  Double Jeopardy Clause as originally understood as rights stemming from the common

  law pleas of auterfoits acquit (prior acquittal) and auterfoits convict (former convictions).

  Id. at 1969. The upholding of the dual-sovereignty doctrine strongly implicates that a


                                               16


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 16 of 36 PageID #: 422
  federal court, presiding over a criminal matter, is not required to apply a state’s claim

  preclusion law, even though the state might apply that law in a separate prosecution for the

  same offense. Because no court has addressed the applicability of a state’s claim preclusion

  rules when addressing the permissibility of identical federal and state prosecutions, the

  Court is left to conclude that such state law claim preclusion rules are inapplicable in this

  context.

         Because defendant has not met his burden of proving that state law claim preclusion

  rules apply in a federal prosecution, and Objections 2, 3, and 4, all presuppose that such

  law applies, those objections will be OVERRULED.

                2.     Issue Preclusion

        As to defendant’s motion to dismiss based on issue preclusion, the magistrate judge

  stated that the Sixth Circuit had addressed the question of issue preclusion in the context

  of the Fourth Amendment in United States v. Dominguez, 359 F.3d 839 (6th Cir. 2004)

  [Doc. 43 at 16]. In Dominguez, the Sixth Circuit held that, under Michigan law, the state

  and federal prosecutors were not in privity, and, even if they were, application of issue

  preclusion under such circumstance would have a dire effect on federal sovereignty [Id.].

  The magistrate judge addressed the elements of issue preclusion under Tennessee law, and

  concluded that defendant had not established the element of a final determination and

  questioned whether the state and federal government were in privity [Id. at 17-20].

        In his fifth objection, defendant contends that his first motion to dismiss was based,

  in part, on issue preclusion under state law, while his second motion to dismiss was based


                                               17


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 17 of 36 PageID #: 423
  on issue preclusion under federal law [Doc. 44 at 14]. Defendant faults the magistrate

  judge for failing to distinguish between these grounds [Id.]. In his seventh objection,

  defendant argues that the magistrate judge’s conclusion as to his second motion to dismiss

  is based on grounds that defendant did not raise in that motion, again stating that the

  magistrate judge conflated the two grounds for his motions [Id. at 23].

        In his ninth objection, defendant objects to the magistrate judge’s conclusions that

  the state court judgment was not final and that the government did not have a fair

  opportunity to litigate [Doc. 44 at 26]. Defendant first notes that the government did not

  argue that the state court’s judgment was not final, and thus, he did not have a fair

  opportunity to present his position on this matter [Id. at 27]. Defendant also argues that

  Tennessee does not require a dismissal with prejudice for issue preclusion to apply [Id.].

  As to opportunity to litigate, defendant contends that the government does not argue, and

  the R&R does not find, that any substantive or procedural limitations were placed on the

  state that prevented it from fully litigating the suppression issue [Id. at 28]. Finally, for the

  reasons stated in his prior briefing, defendant objects to the R&R’s conclusion that the state

  and the government were not in privity, and privity satisfies the requirement that the party

  to be precluded have a fair opportunity to litigate [Id. at 29].

                        a.     Conflation of Claims

         As to his objections that the magistrate judge conflated his arguments under federal

  issue preclusion and state issue preclusion, the Court finds no merit to these objections.

  The magistrate judge fully addressed both federal and state issue preclusion, concluding


                                                 18


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 18 of 36 PageID #: 424
  that “neither the Full Faith and Credit Clause nor Tennessee law require preclusion”

  [Doc. 43 at 20]. The magistrate judge also addressed defendant’s argument that both the

  state and federal government exercised concurrent jurisdiction over the Fourth Amendment

  issue, discussed the cases cited by defendant, and concluded that the cases did not compel

  a finding that the United States and Tennessee are the same sovereign in this case. [Id. at

  11-13]. Because the magistrate judge fully addressed each of these issues, and did not

  conflate the issues raised by defendant, Objections 5 and 7 will be OVERRULED.

  However, even to the extent that the magistrate judge could be deemed to have overlooked

  some portion of defendant’s arguments relating to issue preclusion, the Court will fully

  address defendant’s arguments below.

                        b.     Federal Issue Preclusion

         As discussed at length above, federal courts have applied a narrowly defined version

  of issue preclusion under the Double Jeopardy Clause. As the Supreme Court recently

  explained, the standard for obtaining federal issue preclusion under Ashe is a “demanding

  one” and federal issue preclusion “forbids a second trial only if to secure a conviction the

  prosecution must prevail on an issue the jury necessarily resolved in defendant’s favor in

  the first trial.” Currier, 138 S. Ct. at 2150.

         In the context of addressing whether defendant had established that the state court

  adjudication was a “final determination” under state issue preclusion law, the magistrate

  judge concluded that dismissal of a charge at a preliminary hearing is not a “full and final

  determination of the admissibility of evidence” [Doc. 43 at 18]. The Court has reviewed


                                                   19


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 19 of 36 PageID #: 425
  the state court documentation that defendant submitted with his motions to dismiss. The

  Court notes that the state court judgment merely reflects that an unspecified state charge

  was dismissed on August 7, 2019 [Doc. 19-3]. To provide more context, defendant has

  also submitted a transcript of a preliminary hearing, held that same day, before Judge Tony

  W. Stansberry in Knox County General Sessions Court [Doc. 26-1]. The transcript reflects

  that the state charges at issue were: (1) maintaining a dwelling for drug use; (2) possession

  of a firearm with intent to go armed during the commission of a dangerous felony; (3) a

  Schedule VI drug violation, between ten and 70 pounds; and (4) possession of drug

  paraphernalia [Id. at 4-5]. At the hearing, Lieutenant Chris Bryant with the Knox County

  Sheriff’s Office testified about the execution of the search warrant at defendant’s home.

  [Id. at 6-23].

         After this testimony, defendant’s counsel argued that the State could not establish

  that the drugs or guns found in the home belonged to defendant [Id. at 24]. Counsel also

  argued that the search of the trailer was outside the scope of the search warrant [Id. at 25].

  However, counsel’s primary argument was that “we don’t have anybody putting him at the

  residence” or any “testimony that he even owns that residence.” [Id. at 26]. Accordingly,

  defense counsel argued that the link between the drugs found at the home, where defendant

  was not present, and defendant, was too tenuous. [Id.]. At the conclusion of this argument,

  Judge Stansberry simply stated “I think he’s right. I’m going to dismiss the cases.” [Id. at

  27].




                                               20


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 20 of 36 PageID #: 426
         The Court first concludes that federal issue preclusion under the Double Jeopardy

  Clause is inapplicable where, as here, a state court dismissed charges at a preliminary

  hearing, rather than a jury acquitting defendant of the charged offenses. As the magistrate

  judge noted, in Tennessee, dismissal of a charge at a preliminary hearing does not bar a

  grand jury from returning an indictment charging defendant with the same offenses that

  were the subject of the preliminary hearing [Doc. 43 at 18-19 (citing State v. D’Anna,

  506 S.W.2d 200, 204 (1973)). Likewise, in the context of Kentucky law, a federal court

  has determined that a probable cause determination at a post-arrest preliminary hearing is

  insufficient to satisfy the requirements for preclusion.          United States v. Jimenez,

  No. 5:13-cr-45-TBR-1, 2014 WL 2816018, at *4 (W.D. Ky. June 23, 2014). Indeed, the

  Sixth Circuit has stated that “[d]ismissal of an indictment prior to trial simply . . . does not

  bar subsequent prosecution for criminal acts described in that indictment under the doctrine

  of res judicata.” United States v. Pi, 174 F.3d 745, 748 (6th Cir. 1999).

         Because the Supreme Court has called for “guarded application of preclusion

  doctrine in criminal cases,” Bravo-Fernandez, 137 S. Ct. at 358, the Court concludes that

  extending the form of issue preclusion Ashe recognized as encompassed by the Double

  Jeopardy Clause beyond issues necessarily decided by an acquittal, to also include issues

  necessarily decided by a state judge in a probable cause determination at a preliminary

  hearing, would far exceed the scope of the Double Jeopardy Clause. Additionally, even if

  Ashe were so extended, here, the Court cannot conclude what issue was “necessarily

  decided” by the state court judge, given that defense counsel presented multiple arguments,


                                                21


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 21 of 36 PageID #: 427
  and the state court judge did not specify which of these reasons for dismissal he found

  compelling. For these reasons, even to the extent that the magistrate judge could be deemed

  to have insufficiently addressed defendant’s arguments relating to federal issue preclusion

  under the Double Jeopardy Clause, the Court concludes that defendant’s motion to dismiss

  on this ground is due to be denied, and therefore, defendant’s objections on this ground

  will be OVERRULED.

                        c.     Tennessee Issue Preclusion

         The Sixth Circuit has held that, under the Full Faith and Credit Act, 28 U.S.C.

  § 1739, courts must normally give a state court judgment the same preclusive effect as it

  would be given under the law of the state, and this rule applies to issues adjudicated in state

  court criminal proceedings. United States v. Dominguez, 359 F.3d 839, 841 (6th Cir. 2004).

  In applying this standard, the Court notes that defendant relies largely on civil case law

  from Tennessee [See Doc. 44 at 25-29]. But, defendant points to no Tennessee case law

  indicating that Tennessee courts would apply the civil issue preclusion rules in determining

  the preclusive effect of a prior criminal judgment in a subsequent criminal proceeding. To

  the contrary, as discussed below, the Court’s review of Tennessee case law indicates that,

  like federal courts, Tennessee courts apply a limited version of the issue preclusion doctrine

  in the context of criminal prosecutions.

         Under Tennessee law, a defendant bears the burden of proving “by clear and

  convincing evidence that, in the earlier trial, the court or a jury necessarily decided the issue

  of fact which is an element at issue in the present indictment.” State v. Vickers, 985 S.W.2d


                                                 22


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 22 of 36 PageID #: 428
  1, 7-8 (Tenn. Crim. App. 1997) (emphasis in original). Much like the federal courts,

  Tennessee courts have recognized the doctrine of issue preclusion as part of their criminal

  jurisprudence “for a relatively short period of time.” State v. Thompson, 285 S.W.3d 840,

  849-50 (Tenn. 2009) (citing State v. McKennon, 6 S.W.3d 508, 511 (Tenn. Crim. App.

  1998); Vickers, 985 S.W.2d at 7; and State v. Allen, 752 S.W.2d 515 (Tenn. Crim. App.

  1988)). Indeed, as the federal courts have done, Tennessee courts have stated that the

  “doctrine of collateral estoppel in the criminal law stems from the constitutional protection

  against double jeopardy.” State v. Huskey, 66 S.W.3d 905, 926 (Tenn. Crim. App. 2001).

         Diligent research has revealed no Tennessee case law applying Tennessee civil rules

  of issue preclusion in the context of a subsequent criminal prosecution. Instead, the limited

  case law addressing issue preclusion in a subsequent criminal case appears to apply the

  same standards as federal courts apply to issue preclusion under the Double Jeopardy

  Clause. See Thompson, 285 S.W.3d at 846-852 (citing relevant federal cases, including

  Ashe, 397 U.S. 436); Vickers, 985 S.W.2d at 7 (citing Ashe, 397 U.S. at 443-44). Because

  it appears that Tennessee courts would apply the same federal standards in determining the

  preclusive effect of a prior criminal judgment in a subsequent criminal proceeding, the

  analysis above likewise renders defendant’s arguments under state law meritless.

         Nevertheless, even assuming that Tennessee courts would apply the civil rules of

  issue preclusion in this case, the Court still concludes that the magistrate judge correctly

  determined that defendant would not be entitled to preclusion of the issues of gun




                                               23


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 23 of 36 PageID #: 429
  possession or evidence suppression. In the civil context, to prevail on a claim of issue

  preclusion in Tennessee, a party must establish:

     a. that the issue to be precluded is identical to an issue decided in an earlier
        proceeding, (2) that the issue to be precluded was actually raised, litigated,
        and decided on the merits in the earlier proceeding, (3) that the judgment in
        the earlier proceeding has become final, (4) that the party against whom
        collateral estoppel is asserted was a party or is in privity with a party to the
        earlier proceeding, and (5) that the party against whom collateral estoppel is
        asserted had a full and fair opportunity in the earlier proceeding to contest
        the issue now sought to be precluded.

  Bowen ex rel. Doe v. Arnold, 502 S.W.3d 102, 107 (Tenn. 2016) (quoting Mullins v. State,

  294 S.W.3d 529, 535 (Tenn. 2009)). Here, the magistrate judge concluded that elements

  (3), (4), and (5) were lacking [Doc. 43 at 18-21]. Defendant objects to the magistrate

  judge’s conclusion on each of these elements [Doc. 44 at 26-29].

                              (1)    Finality

         As to finality, defendant argues that, although the dismissal of the charges against

  him in the state court was without prejudice, the state nevertheless elected not to submit

  the charges to a grand jury, and instead, let the dismissal stand [Doc. 44 at 27]. He also

  contends that a judgment need not be with prejudice to be final for purposes of Tennessee

  issue preclusion [Id.].

         To the extent that defendant contends that the magistrate judge erroneously

  recommended denial of the motions to dismiss on this ground, because the government did

  not raise it and defendant did not have an opportunity to address it, the Court notes that

  such argument is a moot point, because the defendant has now been provided an



                                                24


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 24 of 36 PageID #: 430
  opportunity to argue the issue in his objections, which the Court has thoroughly read, and

  the Court has reviewed the issue de novo.

         “[T]he only purpose of a preliminary hearing upon a criminal warrant is to

  determine whether there is probable cause to believe the accused committed the offense

  charged . . . and to fix the amount of bail in bailable offenses[.]” State v. D’Anna, 506

  S.W.2d 200, 203 (Tenn. Crim. App. 1973). Tennessee courts have held that “[i]f the grand

  jury were precluded from investigating an alleged offense previously dismissed upon a

  preliminary hearing by a committing magistrate because he found no probable cause, such

  action by the magistrate would amount to acquittal of the accused. Of course, this cannot

  be.” Id. At a preliminary hearing, “a decision that there is no probable cause does not

  preclude further prosecution.” Waugh v. State, 564 S.W.2d 654, 661 (Tenn. 1978) (Fones,

  J., dissenting) (reasoning that, for this reason, appellate jurisdiction should not arise to

  review the scope of a preliminary hearing, the admissibility of the evidence therein, or the

  weight of the evidence adduced on the issue of probable cause).

         Defendant admits that, even after Judge Stansberry’s dismissal of the charges at the

  preliminary hearing, the State was free to indict him on the same charges [Doc. 44 at 27].

  However, he notes that the State did not indict him after the dismissal [Id.]. But, ultimately,

  the State still remains free to bring these charges before a grand jury for indictment.

  Effectively, Judge Stansberry’s dismissal of the charges was the equivalent of the dismissal

  of a civil case without prejudice, and dismissals without prejudice generally do not

  constitute a final judgment for purposes of issue preclusion. See Gargallo v. Merill Lynch,


                                                25


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 25 of 36 PageID #: 431
  Pierce, Fenner & Smith, Inc., 918 F.2d 658, 664 (6th Cir. 1990) (stating that, because a

  counterclaim was dismissed as a sanction for discovery violations, and none of the factual

  or legal issues were actually litigated, issue preclusion was inapplicable); J.P. Morgan

  Securities, LLC v. Porcher, 15-10761, 2016 WL 3165727, at *3 (E.D. Mich. June 7, 2016)

  (stating that, although the Sixth Circuit has not addressed the issue, many other circuits

  have stated that a dismissal without prejudice is not a final judgment for issue preclusion

  purposes). Accordingly, the Court agrees with the magistrate judge’s determination that

  Judge Stansberry’s dismissal of the charges against defendant at the preliminary hearing

  was not a “final judgment,” such that issue preclusion under Tennessee law would apply,

  and the Court will OVERRULE this portion of Objection 9.

                              (2)     Privity

         As to privity, defendant simply relies on the arguments contained in his prior

  motions, stating simply that he “respectfully disagrees with the R&R’s conclusion that the

  state and government were not in privity” [Doc. 44 at 29].

        As the Court previously noted, if “objections merely restate the arguments asserted

  in [a party’s] earlier motion, which were addressed by the magistrate judge’s report and

  recommendation, the Court may deem those objections waived.” Modrall v. U.S. Dep’t of

  Educ., No. 1:19-cv-250, 2020 WL 2732399, at *2 (citing VanDiver v. Martin, 304 F. Supp.

  2d 934, 937 (E.D. Mich. 2004).          Defendant’s objection to the magistrate judge’s

  determination that the state and federal prosecutors were not in privity for purposes of their

  respective prosecutions of defendant merely relies on arguments which he has lifted


                                                26


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 26 of 36 PageID #: 432
  wholesale from the briefing submitted to the magistrate judge [Compare Doc. 44 at 5-9

  with Doc. 19 at 4-8]. Beyond merely resubmitting his prior briefing, in a copy-and-pasted

  format, defendant’s only mention of the privity element is to state that, for the reasons he

  stated in that briefing, he disagrees with the magistrate judge’s conclusion that the state

  and federal government were not in privity [Doc. 44 at 29]. Such a statement, and citation

  to previous arguments, is simply insufficient when objecting to a magistrate judge’s R&R.

  Defendant points to no specific conclusion by the magistrate judge that he objects to, and

  instead, merely disagrees with the ultimate conclusion. For this reason, the Court finds

  that defendant has not stated any proper objection to the magistrate judge’s conclusion that

  the state and federal government were not in privity, and the Court will OVERRULE this

  portion of Objection 9.

                              (3)     Full and Fair Opportunity to Litigate

        As to full and fair opportunity to litigate, defendant contends that the state had a full

  and fair opportunity to litigate the issue, and, because the state and the federal government

  were, by his estimation, in privity, this element is satisfied [Doc. 44 at 28-29]. Defendant’s

  arguments, however, assume a finding of privity. But, as discussed above, the magistrate

  judge found that the state and federal government were not in privity for purposes of

  defendant’s state and federal prosecutions, and this Court has now determined that

  defendant has not raised any proper objection to that conclusion. Accordingly, because the

  state and federal government were not in privity, the fact that the state prosecutor may have

  had a full and fair opportunity to litigate the issues is irrelevant, because the federal


                                                27


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 27 of 36 PageID #: 433
  prosecutor did not have a full and fair opportunity to litigate the same issues. Thus, the

  Court will OVERRULE the remaining portion of Objection 9.

                3.     Federal Interests

         Alternatively, even if there were some law supporting defendant’s claim that state

  law civil claim and issue preclusion rules apply in this federal prosecution, and assuming,

  without deciding, that such state law civil preclusion rules would bar the instant

  prosecution, the Court would decline to apply Tennessee’s civil preclusion rules on the

  grounds of federal sovereignty.

        Even in the civil context, “federal reference to state law will not obtain . . . in

  situations in which the state law is incompatible with federal interests.” Semtek Intern Inc.

  v. Lockheed Martin Corp., 531 U.S. 497, 509 (2001) (addressing the appropriate choice of

  law to apply in determining the claim-preclusive effect of a federal diversity judgment in

  another state court). In Dominguez, the Sixth Circuit noted that “[e]ven if [state] law did

  create privity between the federal and state governments as a matter of law, we have grave

  doubts as to the propriety of estopping a federal prosecutor on these grounds,” because

  doing so could allow the state to “gravely affect the powers of the United States acting as

  sovereign in its own courts.” 359 F.3d at 845. The Court stated that, the Full Faith and

  Credit Act gives state courts and legislatures “considerable influence” over subsequent

  litigation in federal court, which serves the interests of comity. Id. The Court cautioned

  however that “to promote comity is one thing, to surrender sovereignty quite another.” Id.




                                               28


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 28 of 36 PageID #: 434
        Ultimately, even if the Court were to apply Tennessee’s civil rules of claim or issue

  preclusion, as defendant suggests, and such rules, in fact, counseled preclusion of the

  charges or issues before the Court in this criminal matter, the Court would decline to apply

  such state law, because it would be contrary to federal interests. Allowing a state court

  judge’s probable cause determination at a preliminary hearing to preclude federal

  prosecutors from filing federal charges based on the same evidence would confer too much

  power over the federal government to the state judge. Moreover, such would undermine

  the sovereignty of the federal government, and would have significant implications for the

  federal courts’ double jeopardy jurisprudence, which has repeatedly held that the state and

  federal governments, as sovereigns, may each bring charges based on the same criminal

  conduct. See Gamble, 139 S. Ct. at 1964. Accordingly, in the alternative, the Court would

  OVERRULE Objections 1 through 9 on the ground that application of state preclusion

  law in this instance would be severely adverse to federal interests.

         B.     Motion to Suppress

        As to defendant’s motion to suppress, the magistrate judge agreed with defendant

  that the trailer was not within the curtilage of defendant’s home, and the search of the trailer

  exceeded the scope of the search warrant [Doc. 43 at 23]. With regard to remedy, however,

  the magistrate judge concluded that the officers did not unreasonably exceed the scope of

  the search warrant, noting that the warrant and supporting affidavit expressly reference the

  search of outbuildings and the location of the trailer suggested that it was linked to

  defendant’s property [Id. at 25-26]. Thus, the magistrate judge concluded that the search


                                                29


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 29 of 36 PageID #: 435
  of the trailer did not convert the entire search into a general search, and only the evidence

  seized from the trailer was subject to the exclusionary rule [Id. at 26]. The magistrate judge

  also rejected the government’s argument that the good-faith exception applied, but found

  that the officers’ search of the trailer was not a deliberate, reckless, or grossly negligent

  disregard of the limitations in the search warrant, but was merely negligent, and,

  accordingly, only the evidence seized from the trailer should be excluded [Id. at 27-29].

        As to the issue of suppression, defendant objects to the magistrate judge’s:

  (1) recommendation that only evidence from the trailer be suppressed (Objection 10); and

  (2) conclusion that there should be no blanket suppression of evidence because the officers’

  conduct was merely negligent (Objection 11) [Doc. 44 at 29-37].

                1.     Non-Specific Objection

        In his tenth objection, defendant disagrees with the R&R’s recommendation that his

  motion to suppress be denied, to the extent that he seeks blanket suppression of all

  evidence, and that only the evidence obtained from the search of the trailer be suppressed

  [Doc. 44 at 29]. In support of this objection, defendant provides argument which is lifted

  directly from his memorandum in support of his motion to suppress [Compare Doc. 44 at

  29-35 with Doc. 17 at 3-8].

        As noted previously, objections to a magistrate judge’s R&R must be clear enough

  to enable the Court to discern the issues that are dispositive and contentious, see Miller, 50

  F.3d at 380, and restatement of arguments from a prior motion is insufficient. See Modrall,

  2020 WL 2732399, at *2. Because defendant’s tenth objection, like Objections 1, 6, and


                                               30


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 30 of 36 PageID #: 436
  8, discussed supra, is a restatement of arguments, lifted wholesale from his prior filings,

  without any specific objection to the magistrate judge’s R&R, the objection is not proper.

  Accordingly, the Court will OVERRULE Objection 10, but will consider the correctness

  of the magistrate judge’s ultimate conclusion on the issue suppression in the context of

  Objection 11, which address specific points in the R&R.

                2.     Reasonableness of Officers’ Conduct

        With regard to suppression of evidence seized from the search of defendant’s

  residence, the magistrate agreed with defendant that the search of the trailer, which was

  situated just outside of defendant’s property line, exceeded the scope of the search warrant

  [Doc. 43 at 22-23]. No objections have been filed to that conclusion, and thus, the Court

  will ADOPT the conclusion that the search exceeded the bounds of the warrant. The

  question before the Court, however, is the appropriate remedy for this violation.

        In his eleventh objection, defendant disagrees with the magistrate judge’s conclusion

  that no blanket suppression of evidence should occur because the officers’ conduct was

  merely negligent [Doc. 44 at 35]. Defendant objects to the magistrate judge’s reliance on

  certain case law that was not raised by the government [Id.]. Defendant also contends that

  the officers’ conduct in this case goes beyond negligence, and was grossly negligent and

  reckless [Id. at 36]. Defendant further objects to the R&R’s distinguishing of the instant

  case from United States v. King, 227 F.3d at 753, and contends that the only difference

  between this case and King is that the officers’ conduct here was worse [Id. at 37].




                                              31


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 31 of 36 PageID #: 437
        To the extent that defendant objects to the magistrate judge’s reliance on case law

  not cited by the government, this Court’s review of any issue brought before it is not limited

  to the case law presented by the parties. The Court may independently research issues, to

  ensure that it reaches the correct result. Moreover, even to the extent that such could be

  deemed error, defendant’s argument is moot, as he has had the opportunity, through his

  objections, to raise his position with regard to cases not cited by the government, and the

  Court has conducted a de novo review.

        “A search pursuant to a valid warrant may devolve into an invalid general search if

  the officers ‘flagrant[ly] disregard . . . the limitations of [the] search warrant.’” United

  States v. Garcia, 496 F.3d 495, 507 (6th Cir. 2007) (quoting United States v. Lambert, 771

  F.2d 83, 93 (6th Cir. 1985)). The term “general search” is a term of art under the Fourth

  Amendment, which involves particular rules, policies, and remedies. Id. An officer

  flagrantly disregards the limitations of the search warrant if he “exceeds the scope of the

  warrant in the places to be searched[.]” Id. (internal quotation marks and alterations

  omitted). “The test for determining if the officers engaged in an impermissible general

  search is whether their search unreasonably exceeded the scope of the warrant.” Id. (citing

  Brindley v. Best, 192 F.3d 525, 531 (6th Cir. 1999) (emphasis in original). The “remedy

  for such a sweeping Fourth Amendment violation is ‘the suppression of all evidence seized

  during the search[.]’” Id. (quoting Lambert, 771 F.2d at 93 (emphasis added)).

        In United States v. King, 227 F.3d 732 (6th Cir. 2000), the Sixth Circuit concluded

  that an officer’s search of a basement in a two-family dwelling, when the warrant listed


                                               32


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 32 of 36 PageID #: 438
  only one unit of the dwelling to be search, made no mention of the basement, and the

  basement was not directly accessible from the listed unit, exceeded the scope of the

  warrant. Id. at 737-38, 743. In determining whether officers had flagrantly disregarded

  the limitations of the warrant, and thereby transformed the search into a general search, the

  Sixth Circuit concluded that the officer’s search of the basement was not reasonable. Id.

  at 751. The Sixth Circuit pointed out that the basement was not a common area, for

  purposes of being included within the parameters of the search of the defendant’s unit, and

  the nature of the location of the basement in the two-unit dwelling should have put officers

  on notice that the search warrant did not include this area. Id. The Court thus concluded

  that the officers’ decision to proceed to search the basement without a warrant was flagrant

  and unreasonable under the facts, and suppressed the evidence located in the basement. Id.

  at 752-53.

        Similarly, the Eastern District of Michigan recently concluded that, when officers

  had a warrant to search one suite in an office building, but elected to search a second,

  additional suite, officers exceeded the scope of the warrant. United States v. Muse, 729

  F. Supp. 2d 905, 906 (E.D. Mich. 2010). In so holding, the court stated that no reasonable

  person could have concluded that the two suites were part of the same unit, because there

  was no access from one suite to the other, entry into the suite that was not listed in the

  warrant was restricted by a separate lock and key, the signage on the suites were distinct,

  and the name on the door of the unlisted suite identified a business that was not the focus

  of the investigation or even mentioned in the search warrant affidavit. Id. at 912. The


                                               33


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 33 of 36 PageID #: 439
  court thus concluded that the agents had constructive notice of the separateness of the units.

  Id.

        As these cases display, ultimately, the determination of whether officers flagrantly

  disregarded the limitations of the search warrant, and thereby, transformed the search of

  defendant’s property into an impermissible general search is a factual determination of

  whether the officers acted reasonably. See Garcia, 496 F.3d at 507. The magistrate judge

  provided a well-reasoned explanation for his conclusion that the officers’ search of the

  trailer, while outside the scope of the warrant, was not “unreasonable,” namely, that, based

  on the evidence presented at the motion hearing, (1) the search warrant specifically

  included outbuildings on the property; (2) the trailer was at the end of a gravel driveway

  shared by the property listed in the search warrant and an adjacent property; and (3) the

  only pathway to the trailer was via the driveway on defendant’s property [Doc. 43 at

  25-26]. In his objection, defendant does not contest any of these points.

        Comparing his case to King, defendant notes that the trailer at issue, like the

  basement at issue in King, was clearly a residential structure that was not accessible to the

  general public [Doc. 44 at 37]. However, unlike King, where the warrant was silent

  regarding the basement, defendant contends that the warrant here “clearly said, don’t

  search that travel trailer” [Id. at 37-38 (emphasis in original)]. The Court does not find

  defendant’s argument compelling. To state that the warrant here clearly told officers “don’t

  search that travel trailer,” exaggerates the evidence presented. Instead, Lieutenant Bryant’s

  testimony at the Court’s suppression hearing was that a map attached to the warrant would


                                               34


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 34 of 36 PageID #: 440
  have indicated that the trailer was not on defendant’s property, but he, nor his officers,

  consulted the map before searching the trailer [Doc. 43 at 6-7]. Certainly, the officers

  should have consulted the map before searching the trailer, but a map’s indication of

  property lines is not as blatant a statement to not search the trailer as defendant would have

  the Court believe.

        The Court acknowledges that, in light of the officers’ access to a map, which

  Lieutenant Bryant admits would have indicated that the trailer was not on defendant’s

  property [id.], the determination of whether the officers acted reasonably in searching the

  trailer is a close call. However, the Court finds that the factors cited by the magistrate

  judge, noted above, distinguish this case from others in which courts have determined that

  officers’ search beyond the scope of a warrant was unreasonable and converted the search

  into a general search under the Fourth Amendment. On balance, these factors indicate that,

  although the officers exceeded the scope of the search warrant in searching the trailer, their

  actions in doing so were not unreasonable, and did not convert the search into a general

  search.

        Notably, the remainder of defendant’s objection relates to the magistrate judge’s

  apparent alternative holding that, even if the officers conducted a general warrant,

  exclusion of all of the evidence in this case was not proper in light of Herring v. United

  States, 555 U.S. 135, 144 (2009), in which the Supreme Court held that the exclusionary

  rule only applied to deliberate, reckless, or grossly negligent conduct, or, in some

  circumstances, recurring or systemic negligence [Doc. 43 at 28-29]. Defendant devotes


                                               35


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 35 of 36 PageID #: 441
  much of his objection to asserting that the officers’ conduct here constituted gross

  negligence and recklessness [Doc. 44 at 36]. However, before the Court would even need

  to address this issue, the Court would first need to conclude that the officers did, indeed,

  act unreasonably, such that they could be deemed to have flagrantly disregarded the

  limitations contained in the search warrant. Because the Court has concluded that the

  officers did not, in fact, act unreasonably in searching the trailer, even though such was

  beyond the scope of the warrant, the Court declines to address this alternative holding.

  Accordingly, the Court will OVERRULE defendant’s Objection 11.

  IV.    Conclusion

         For the reasons discussed herein, and upon careful and de novo review of the record

  and the law, the Court hereby OVERRULES defendant’s objections to the R&R

  [Doc. 44]. The Court ACCEPTS the R&R in all respects, including the magistrate judge’s

  recommendation that defendant’s motions to dismiss the indictment be denied, and that the

  evidence seized from the trailer be suppressed, but the remaining evidence be permitted

  [Doc. 43]. Accordingly, the Court hereby GRANTS IN PART and DENIES IN PART

  defendant’s motion to suppress [Doc. 16], and DENIES defendant’s motions to dismiss

  [Docs. 18 and 37].

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                              36


Case 3:19-cr-00125-TAV-HBG Document 55 Filed 11/13/20 Page 36 of 36 PageID #: 442
